DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim(s) 2-21 is/are pending. 
Claim 1 is canceled.
Claim(s) 2, 12 and 16 is/are independent.

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 120 is acknowledged.  The prior-filed application is U.S. Application No. 14818,014 (filed on 8/4/2015) which in turn claims benefit under 35 U.S.C. 119(e) of prior-filed U.S. Provisional Application No. 62/033,389 (filed on 8/5/2014).

Information Disclosure Statement
The references cited in the information disclosure statement(s) (IDS) submitted on 7/19/2021 have been considered by the examiner.


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“a gateway…configured to communicate” in Claim 16, 
“the web portal configured to validate…and is configured to communicate” in Claim 16, 
“the gateway is configured to initiate…and is configured to communicate… in claim 16,
“the web portal is configured to validate…” in claim 16,
“the gateway is configured to configure…” in claim 16,
“a communications device for scanning…and coupling…” in claim 17, and
“the web portal is configured to review…approve…and provide…” in claim 20.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  
A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp. Applicant is encouraged to utilize the EFS-Web eTerminal Disclaimer in order to expedite processing of the terminal disclaimer.

Claim(s) 2-21 is/are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11,067,957. Although the claims at issue are not identical, they are not patentably distinct from each other because both systems comprise substantially the same elements.

As an illustrative example, claim 2 of the present application (Application No. 17/379,097 is mapped to claim 1 of U.S. Patent No. 11,067,957 in the following table:
Present Application No. 17/379,097
U.S. Patent No. 11,067,957
2. (New) A method for provisioning an alternative energy source generator comprising:
1. A method for provisioning an alternative energy source generator operable with and connected to a gateway in communication with a web portal located remotely from said gateway, comprising:

entering system information into said gateway comprising scanning the system information from the gateway using a communication device and transmitting the system information from the communication device into the gateway;

transmitting said system information from said gateway to said web portal;
validating system information regarding a gateway using a web portal;
validating said system information with said web portal

comprising determining if a serial number of the gateway is a duplicate of another serial number already in a database accessible by the web portal;
determining configuration information using the web portal for the alternative energy source generator in response to validation of the system information;
determining configuration information with said web portal for said alternative energy source generator in response to validation of said system information;
coupling the configuration information to the gateway;
transmitting said configuration information from said web portal to said gateway;
initiating a discovery process using the gateway to ascertain discovery information for the alternative energy source generator in response to the configuration information;
initiating a discovery process with said gateway to ascertain discovery information for said alternative energy source generator in response to said configuration information;

transmitting said discovery information from said gateway to said web portal;
validating the discovery information using the web portal; and
validating said discovery information with said web portal

comprising determining if a serial number of the alternative energy source generator is a duplicate of another serial number already in the database accessible by the web portal;
configuring the alternative energy source generator using the gateway in accordance with the configuration information and in response to validation of the discovery information.
configuring said alternative energy source generator with said gateway in accordance with said configuration information and in response to validation of said discovery information; and

if one of said system information or discovery information is not validated, sending an error message to said gateway.


As the above table shows, the two claims are identical except for the extra limitations in U.S. Patent No. 11,067,957. By removing the extra limitation(s) from the U.S. Patent No. 11,067,957, the inventions become the same.

Claims 3-21 are similarly identical to claims 1-20. Therefore they are rejected under the same rationale.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 2-6, 8-13 and 15-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Williams et al. (U.S. Pub. No. 2012/0310427) (hereinafter “Williams”) in view of Eizips et al. (U.S. Pub. No. 2012/0215367) (hereinafter “Eizips”).


Regarding claim 2, Williams teaches a method for provisioning an alternative energy source generator (Abstract, Fig. 1, Para. 31, 35-41, 167 - - provisioning of PV system using gateway and web portal)

comprising:…system information regarding a gateway…a web portal; (Abstract, Fig. 1, Para. 31, 35-41, 167 - - using gateway and web portal; Para. 47 - - system information of gateway is included)

determining configuration information using the web portal for the alternative energy source generator… (Para. 47 - - information added to the configuration database via user portal)

coupling the configuration information to the gateway; (Para. 36, 37, Fig. 1 - - communication with web portal; Para. 61 - - “user portal…with remote access…operation and maintenance) tools”; Fig. 1 - - portal 170 communicates with gateway 150 via internet and/or monitoring database 180)

initiating a discovery process using the gateway to ascertain discovery information for the alternative energy source generator in response to the configuration information; (Para. 33, 37 - - identification information used and transmitted; Para. 70 - - “device may gather…identity…device may synch to the configuration database”; Fig. 1 - - gateway sends device information to monitoring database; Para. 46 - - configuration database may be a portion of the monitoring database)

…and configuring the alternative energy source generator using the gateway in accordance with the configuration information… (Abstract, Para. 31 - - PV system configured)


But Williams does not explicitly teach validating system information…using a web portal;
determining…in response to validation of the system information;
validating the discovery information using the web portal;
and configuring…and in response to validation of the discovery information.

However, Eizips teaches validating system information…using a web portal; (Para. 88 - - validating data for panels used; Para. 95 - - operator notified of incorrect panels, i.e. validation done with web portal, where Williams taught that operators/users use web portal, and where Williams taught system information)

determining…in response to validation of the system information; (Para. 88 - - panel registered as valid, i.e. panel is determined to be part of configuration)

validating the discovery information using the web portal; (Para. 88 - - validating data for panels used; Para. 95 - - operator notified of incorrect panels, i.e. validation done with web portal, where Williams taught that operators/users use web portal)

and configuring…and in response to validation of the discovery information. (Para. 88 - - panel registered as valid, i.e. panel is determined to be part of configuration)

Williams and Eizips are analogous art because they are from the same field of endeavor and contain overlapping structural and/or functional similarities. They both contain remote management of solar panels.

Therefore, before the effective filing date of the claimed invention (AIA ), it would have been obvious to a person of ordinary skill in the art to modify the above limitation(s) as taught by Williams, by incorporating the above limitation(s) as taught by Eizips.

One of ordinary skill in the art would have been motivated to do this modification in order to secure the photovoltaic system, as suggested by Eizips (Para. 84).



Regarding claim 3, the combination of Williams and Eizips teaches all the limitations of the base claim(s) as outlined above.
Williams further teaches wherein the system information comprises a serial number of the gateway (Para. 36 - - gateway can be a computer, router or modem, etc., all of which are known to have serial numbers; Para. 47 - - equipment information for gateway can include equipment ID, i.e. serial number)

and the discovery information comprises a serial number of the alternative energy source generator. (Para. 33 - - serial number of solar panel is used)



Regarding claim 4, the combination of Williams and Eizips teaches all the limitations of the base claim(s) as outlined above.
Williams further teaches scanning the system information from the gateway using a communication device; (Para. 37 - - various devices gather system information and communicate them to gateway; Para. 70 - - barcode scanner of a device, which communicates with gateway, is used to gather information regarding the panel, i.e. system information)

and transmitting the system information from the communication device into the gateway. (Para. 37 - - various devices gather system information and communicate them to gateway by coupling with gateway)



Regarding claim 5, the combination of Williams and Eizips teaches all the limitations of the base claim(s) as outlined above.
Williams further teaches wherein the communication device comprises at least one of a bar code or QR code scanner. (Para. 70 - - barcode scanner of a device, which communicates with gateway, is used to gather information regarding the panel, i.e. system information)



Regarding claim 6, the combination of Williams and Eizips teaches all the limitations of the base claim(s) as outlined above.
Williams further teaches reviewing the system information, the configuration information and the discovery information via the web portal; (Para. 34, 36, 37, 47, 100 - - information determined/checked, web portal used)

approving an operation of the alternative energy source generator based on the system information, the configuration information and the discovery information; and providing an approval of the operation to the gateway. (Para. 73, 74 - - solar panels operated based on information)



Regarding claim 8, the combination of Williams and Eizips teaches all the limitations of the base claim(s) as outlined above.
Williams further teaches wherein the alternative energy source generator is an alternating current photovoltaic (ACPV) module. (Abstract, Para. 31 - - AC power from PV module)



Regarding claim 9, the combination of Williams and Eizips teaches all the limitations of the base claim(s) as outlined above.
Williams further teaches wherein said system information comprises global positioning system (GPS) coordinates, time zone information, location information, naming information, installer information or any combination thereof. (Para. 33 - - GPS used)



Regarding claim 10, the combination of Williams and Eizips teaches all the limitations of the base claim(s) as outlined above.
Williams further teaches wherein the configuration information comprises utility grid settings, time zone information or both. (Para. 76 - - time information used, where time information is among the information regarding operation of a system which is gathered as part of configuration information for the system)



Regarding claim 11, the combination of Williams and Eizips teaches all the limitations of the base claim(s) as outlined above.
Williams further teaches wherein the discovery information comprises identifying information of the alternative energy source generator. (Para. 33 - - identification information used)



Regarding claim 12, Williams teaches an apparatus for provisioning of an alternative energy source generator, (Abstract, Fig. 1, Para. 31, 35-41, 167 - - provisioning of PV system using gateway and web portal)

comprising: a processor; and memory including computer program code that, when executed by the processor, causes the apparatus to perform at least the following: (Para. 36 - - computer with processor and memory used)

…system information regarding a gateway…a web portal; (Abstract, Fig. 1, Para. 31, 35-41, 167 - - using gateway and web portal; Para. 47 - - system information of gateway is included)

receive configuration information from the web portal for the alternative energy source generator in response to validation of the system information; (Para. 47 - - information added to the configuration database via user portal; Para. 36, 37, Fig. 1 - - communication with web portal; Para. 61 - - “user portal…with remote access…operation and maintenance) tools”; Fig. 1 - - portal 170 communicates with gateway 150 via internet and/or monitoring database 180)

install the configuration information into the gateway; (Para. 36, 37, Fig. 1 - - communication with web portal; Para. 61 - - “user portal…with remote access…operation and maintenance) tools”; Fig. 1 - - portal 170 communicates with gateway 150 via internet and/or monitoring database 180)

initiate a discovery process using the gateway to ascertain discovery information for the alternative energy source generator in response to the configuration information; (Para. 33, 37 - - identification information used and transmitted; Para. 70 - - “device may gather…identity…device may synch to the configuration database”; Fig. 1 - - gateway sends device information to monitoring database; Para. 46 - - configuration database may be a portion of the monitoring database)

…and configure the alternative energy source generator using the gateway in accordance with the configuration information (Abstract, Para. 31 - - PV system configured)


But Williams does not explicitly teach validating system information…using a web portal;
validating the discovery information using the web portal;
and configure…and in response to validation of the discovery information.

However, Eizips teaches validating system information…using a web portal; (Para. 88 - - validating data for panels used; Para. 95 - - operator notified of incorrect panels, i.e. validation done with web portal, where Williams taught that operators/users use web portal, and where Williams taught system information)

validating the discovery information using the web portal; (Para. 88 - - validating data for panels used; Para. 95 - - operator notified of incorrect panels, i.e. validation done with web portal, where Williams taught that operators/users use web portal)

and configure…and in response to validation of the discovery information. (Para. 88 - - panel registered as valid, i.e. panel is determined to be part of configuration)

Williams and Eizips are analogous art because they are from the same field of endeavor and contain overlapping structural and/or functional similarities. They both contain remote management of solar panels.

Therefore, before the effective filing date of the claimed invention (AIA ), it would have been obvious to a person of ordinary skill in the art to modify the above limitation(s) as taught by Williams, by incorporating the above limitation(s) as taught by Eizips.

One of ordinary skill in the art would have been motivated to do this modification in order to secure the photovoltaic system, as suggested by Eizips (Para. 84).



Regarding claim 13, the combination of Williams and Eizips teaches all the limitations of the base claim(s) as outlined above.
Williams further teaches wherein the system information comprises a serial number of the gateway (Para. 36 - - gateway can be a computer, router or modem, etc., all of which are known to have serial numbers; Para. 47 - - equipment information for gateway can include equipment ID, i.e. serial number)

and the discovery information comprises a serial number of the alternative energy source generator. (Para. 33 - - serial number of solar panel is used)



Regarding claim 15, the combination of Williams and Eizips teaches all the limitations of the base claim(s) as outlined above.
Williams further teaches wherein the alternative energy source generator is an alternating current photovoltaic (ACPV) module. (Abstract, Para. 31 - - AC power from PV module)



Regarding claim 16, Williams teaches an apparatus for provisioning an alternative energy source generator, (Abstract, Fig. 1, Para. 31, 35-41, 167 - - provisioning of PV system)

comprising: an alternative energy source generator for producing energy; (Para. 31 - - PV/solar panel system is alternative energy source generator producing energy)

a gateway, communicatively coupled to a web portal and the alternative energy source generator, (Abstract, Fig. 1, Para. 31, 35-41, 167 - - provisioning of PV system using gateway and web portal)

and configured to communicate system information to the web portal (Para. 36, 37, Fig. 1 - - communication with web portal)

…and is configured to communicate configuration information to the gateway for the alternative energy source generator; (Para. 36, 37, Fig. 1 - - communication with web portal; Para. 61 - - “user portal…with remote access…operation and maintenance) tools”; Fig. 1 - - portal 170 communicates with gateway 150 via internet and/or monitoring database 180)

wherein the gateway is configured to initiate a discovery process to ascertain discovery information for the alternative energy source generator in response to the configuration information (Para. 33, 37 - - identification information used and transmitted; Para. 70 - - “device may gather…identity…device may synch to the configuration database”; Fig. 1 - - gateway sends device information to monitoring database; Para. 46 - - configuration database may be a portion of the monitoring database)

and is configured to communicate the discovery information to the web portal (Para. 36, 37, Fig. 1 - - communication with web portal; Para. 33, 37 - - identification information used and transmitted)

…and wherein the gateway is configured to configure the alternative energy source generator in accordance with the configuration information (Abstract, Para. 31 - - PV system configured)


But Williams does not explicitly teach and the web portal is configured to validate the system information
and the web portal is configured to validate the discovery information;
configure…and in response to validation of the discovery information.

However, Eizips teaches and the web portal is configured to validate the system information (Para. 88 - - validating data for panels used; Para. 95 - - operator notified of incorrect panels, i.e. validation done with web portal, where Williams taught that operators/users use web portal, and where Williams taught system information)

and the web portal is configured to validate the discovery information; (Para. 88 - - validating data for panels used; Para. 95 - - operator notified of incorrect panels, i.e. validation done with web portal, where Williams taught that operators/users use web portal)

configure…and in response to validation of the discovery information. (Para. 88 - - panel registered as valid, i.e. panel is determined to be part of configuration)

Williams and Eizips are analogous art because they are from the same field of endeavor and contain overlapping structural and/or functional similarities. They both contain remote management of solar panels.

Therefore, before the effective filing date of the claimed invention (AIA ), it would have been obvious to a person of ordinary skill in the art to modify the above limitation(s) as taught by Williams, by incorporating the above limitation(s) as taught by Eizips.

One of ordinary skill in the art would have been motivated to do this modification in order to secure the photovoltaic system, as suggested by Eizips (Para. 84).



Regarding claim 17, the combination of Williams and Eizips teaches all the limitations of the base claim(s) as outlined above.
Williams further teaches a communications device for scanning system information and coupling the system information to the gateway. (Para. 37 - - various devices gather system information and communicate them to gateway; Para. 70 - - barcode scanner of a device, which communicates with gateway, is used to gather information regarding the panel, i.e. system information; Para. 37 - - various devices gather system information and communicate them to gateway by coupling with gateway)



Regarding claim 18, the combination of Williams and Eizips teaches all the limitations of the base claim(s) as outlined above.
Williams further teaches wherein the communication device comprises at least one of a bar code or QR code scanner. (Para. 70 - - barcode scanner of a device, which communicates with gateway, is used to gather information regarding the panel, i.e. system information)



Regarding claim 19, the combination of Williams and Eizips teaches all the limitations of the base claim(s) as outlined above.
Williams further teaches wherein the system information comprises a serial number of the gateway (Para. 36 - - gateway can be a computer, router or modem, etc., all of which are known to have serial numbers; Para. 47 - - equipment information for gateway can include equipment ID, i.e. serial number)

and the discovery information comprises a serial number of the alternative energy source generator. (Para. 33 - - serial number of solar panel is used)



Regarding claim 20, the combination of Williams and Eizips teaches all the limitations of the base claim(s) as outlined above.
Williams further teaches wherein the web portal is configured to review the system information, the configuration information and the discovery information, (Para. 34, 36, 37, 47, 100 - - information determined/checked, web portal used)

approve an operation of the alternative energy source generator based on the system information, the configuration information and the discovery information, and provide an approval of the operation to the gateway. (Para. 73, 74 - - solar panels operated based on information)



Regarding claim 21, the combination of Williams and Eizips teaches all the limitations of the base claim(s) as outlined above.
Williams further teaches wherein the alternative energy source generator is an alternating current photovoltaic (ACPV) module. (Abstract, Para. 31 - - AC power from PV module)



Claim(s) 7 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Williams in view of Eizips and further in view of Kamel et al. (U.S. Pub. No. 2012/0271576) (hereinafter “Kamel”).


Regarding claim 7, the combination of Williams and Eizips teaches all the limitations of the base claim(s) as outlined above.

But the combination of Williams and Eizips does not explicitly teach wherein the gateway communicates with the alternative energy source generator via a power line carrier (PLC) protocol.


However, Kamel teaches wherein the gateway communicates with the alternative energy source generator via a power line carrier (PLC) protocol. (Para. 24 - - PLC used)

Williams, Eizips and Kamel are analogous art because they are from the same field of endeavor and contain overlapping structural and functional similarities. They all contain management of PV systems.

Therefore at the time the invention was made, it would have been obvious to a person of ordinary skill in the art to modify the above limitation(s) as taught by the combination of Williams and Eizips, by incorporating the above limitation(s) as taught by Kamel.

One of ordinary skill in the art would have been motivated to do this modification in order to communicate data to energy management system, as suggested by Kamel (Para. 31).



Regarding claim 14, the combination of Williams and Eizips teaches all the limitations of the base claim(s) as outlined above.

But the combination of Williams and Eizips does not explicitly teach wherein said apparatus communicates with the alternative energy source generator via a power line carrier (PLC) protocol.


However, Kamel teaches wherein said apparatus communicates with the alternative energy source generator via a power line carrier (PLC) protocol. (Para. 24 - - PLC used)
Williams, Eizips and Kamel are analogous art because they are from the same field of endeavor and contain overlapping structural and functional similarities. They all contain management of PV systems.

Therefore at the time the invention was made, it would have been obvious to a person of ordinary skill in the art to modify the above limitation(s) as taught by the combination of Williams and Eizips, by incorporating the above limitation(s) as taught by Kamel.

One of ordinary skill in the art would have been motivated to do this modification in order to communicate data to energy management system, as suggested by Kamel (Para. 31).


It is noted that any citations to specific, pages, columns, lines, or figures in the prior art references and any interpretation of the reference should not be considered to be limiting in any way. A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. See MPEP 2123. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Saad M. Kabir whose telephone number is 571-270-0608 (direct fax number is 571-270-9933).  The examiner can normally be reached on Mondays to Fridays 9am to 5pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ali can be reached on 571-272-4105.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SAAD M KABIR/
Examiner, Art Unit 2119

/MOHAMMAD ALI/Supervisory Patent Examiner, Art Unit 2119